Upon mature deliberation, I am of opinion that the certio-rari ought to issue.
*43Rule made absolute fora certiorari.
It is therefore ordered that the said Walter Roe forthwith give security to prosecute the said writ of certiorari before this court at the next term, and to abide the order of the court in the premises ; and that the former bonds given by him in pursuance of the orders of the chambers be, and the same are, hereby cancelled and annulled.
Stites and Leake, in support of the Rule.
Mr. Recorder, Whitfield, against it.